DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 9, delete “first”.  The instruction is not previously set forth as “a first instruction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, in the 2nd-3rd to last lines, “the data field”.  There are multiple data fields in the mask register (see lines 2-3).  Applicant could, for instance, could change “a data field” to --the data field-- (in line 1 of the last paragraph), and then insert --second-- before “data field” in the 2nd to last line.
In claim 8, in the 2nd-3rd to last lines, “the data field”, for similar reasons as above.
In claim 15, in the 2nd-3rd to last lines, “the data field”, for similar reasons as above.
All dependent claims are rejected for being dependent on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of provisional or non-provisional nonstatutory double patenting as being unpatentable over corresponding ones of claims in:
Sprangle et al., U.S. Patent No. 7,984,273, in view of at least the examiner’s taking of Official Notice.  For instance, Sprangle has not taught strided loading, but this is known in the art, and also taught by Moyer below.
Ould-Ahmed-Vall et al., U.S. Patent No. 9,804,844, in view of at least the examiner's taking of Official Notice.
Ould-Ahmed-Vall et al., U.S. Patent No. 9,747,101, in view of at least the examiner's taking of Official Notice.
Abraham et al., U.S. Patent No. 9,898,283, in view of at least the examiner's taking of Official Notice.
Sasanka et al., U.S. Patent No. 9,811,464, in view of at least the examiner's taking of Official Notice.
Hall et al., U.S. Patent No. 10,387,151, in view of at least the examiner's taking of Official Notice.
Due to the large number of conflicting documents, rejections are not detailed herein.  However, the instant claims, being broadly directed to vector loading based on stride and mask register, are not patentably distinct from the above documents either alone or as modified according to one of ordinary skill in the art, or according to the prior art cited below.  The examiner has attempted to locate all conflicting documents, but applicant is asked to identify any additional conflicting documents (which may be a basis for a double patenting rejection) if they have been missed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moyer, U.S. Patent Application Publication No. 2005/0053012, in view of Sprangle et al., U.S. Patent Application Publication No. 2009/0172364 (as previously cited by applicant and herein referred to as Sprangle).
Referring to claim 1, Moyer has taught a processor (FIG.1, processor 14) comprising:
a) decode circuitry to decode an instruction (see the lvex instruction of FIG.2 and also note that decode circuitry is inherent to decode instructions into executable operations) specifying a first memory address (see FIG.2 and paragraph [0027], and note the first memory address stored in rA), and a stride length (see FIG.2 and paragraph [0028] and note “stride”, which may either be in a register (FIG.2, in register rB) or within the instruction itself (FIG.3)) for a set of load operations corresponding to a first plurality of data elements of a destination register (see paragraphs [0026]-[0028]).
b) one or more execution units (see FIG.1, units 38 and 32). responsive to the decoded first instruction, to:
b1) load a first data element from the first memory address into a first data field of the destination register.  See paragraph [0027].
b2) load a second data element from a second memory address into a second data field of the destination register.  See paragraphs [0027]-[0028], where Moyer sets forth an example strides of 1 and 3.  Any use of stride means that values may be loaded from first address rA and second addresses rA+stride, the second address being a 1x multiple of the stride length (1x1=1 or 1x3=3) from address rA.  For instance, from FIG.13 and paragraphs [0077]-[0079], destination R0 is loaded with the lvex instruction having rA=0x12, cnt=3, and stride=1.  This means that three fields in R0 are loaded with three elements, starting at address 0x12, with each element loaded being just 1 location away from the previous element.  If the stride were instead 3, elements from addresses 0x12, 0x18, and 0x1E would be loaded into R0.
c) Moyer has not taught:
a mask register addressable by a software programmer, comprising a first plurality of data fields, wherein each of the first plurality of data fields in the mask register corresponds to a multiple of the stride length from a beginning address for a corresponding data element in a memory;
the instruction specifying the mask register;
that the one or more execution units, responsive to the decoded first instruction, are to determine a corresponding non-zero multiple of the stride length from the first memory address according to a position of a corresponding data field of the mask register;
that the one or more execution units, responsive to the decoded first instruction, are to load the second data element if an indicator in a data field of the mask register indicates a corresponding second data element from the second memory address is to be loaded;
that the one or more execution units, responsive to the decoded first instruction, are to determine a corresponding non-zero multiple of the stride length from the first memory address according to a position of a corresponding data field of the mask register, nor
wherein the data field of the mask register corresponds to the second data field of the destination register.
However, Sprangle has taught a programmer addressable mask register that controls which elements are loaded and tracks which elements have already been loaded.  By doing so, not only is the load flexible in that individual elements to be loaded can be specified, but, also, if the vector load/gather gets interrupted, it can refer to the mask register to resume loading where th) mask element is set to 1, stride*0 is generated and added to N to form the address (N) from which to load the first element.  Once this load occurs, the leftmost mask bit would be changed to 0, thereby generating the mask 0111.  Next, since the 2nd leftmost (1st) mask element is set to 1, stride*1 is generated and added to N to form the address (N+3) from which to load the second element.  Once this load occurs, the 2nd leftmost mask bit would be changed to 0, thereby generating the mask 0011, which indicates the load is halfway done.  Now, if the lvex load process is interrupted for some reason (e.g. due to exception), then, when the load resumes, it determines, by referencing the mask, that the load nd rightmost mask bit.  Once this load occurs, the 2nd rightmost mask bit would be set to 0, thereby generating the mask 0001.  Finally, the fourth element would be loaded from N+stride*3 = N+9.  The value stride*3 is generated because it corresponds to the position of the rightmost mask bit.  Once this load occurs, the rightmost mask bit would be set to 0, thereby generating the mask 0000, which indicates the lvex instruction is now finished.  Note that, without the mask register, the system of Moyer would not know where it left off when interrupted.  Thus, it would disadvantageously restart lvex from the beginning, thereby redundantly loading the first and second values again.  As a result, to improve efficiency, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify Moyer to include all of the aforementioned features.
Referring to claim 2, Moyer, as modified, has taught the processor of claim 1, wherein the stride length is added to the first memory address for accessing memory.  See paragraph [0028].  This is how stride works.  The stride is added to the first memory address rA to get the second element.
Referring to claim 3, Moyer, as modified, has taught the processor of claim 1, wherein the first and second data elements of the destination register are sequential.  See paragraphs [0027] and [0077]-[0079] and FIG.13, which shows sequential fields of the destination (e.g. R0) being loaded.
Referring to claim 4, Moyer, as modified, has taught the processor of claim 1, wherein the data elements loaded into the destination register are 32-bit data elements.  See 
Referring to claim 6, Moyer, as modified, has taught the processor of claim 1, wherein the data elements loaded into the destination register are 8-bit data elements.  See paragraphs [0025]-[0027] and [0029] and FIG.2.  The instruction specifies a memory element size (ms), which may be mb = 8 bits.
Referring to claim 7, Moyer, as modified, has taught the processor of claim 1, wherein the data elements loaded into the destination register are 16-bit data elements.  See paragraphs [0025]-[0027] and [0029] and FIG.2.  The instruction specifies a memory element size (ms), which may be mh = 16 bits.
Claims 8-11, 13-18, and 20 are respectively rejected for similar reasons as claims 1-4, 6-7, 1-4, and 6.

Claims 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moyer in view of Sprangle and the examiner’s taking of Official Notice.
Referring to claim 5, Moyer, as modified, has taught the processor of claim 1, but has not taught wherein the data elements loaded into the destination register are 64-bit data elements.  Moyer instead taught 8, 16, and 32-bit elements (paragraphs [0025]-[0026]).  However, the examiner asserts that vector/SIMD loads/gathers that load 64-bit elements are known in the art.  Further, the size of the element is not a patentable distinction and one of skill in the art would have recognized that Moyer's operation could be trivially extended to load 64-bit elements, such as double-precision floating point elements, while maintaining the spirit of the invention.  Without some secondary consideration, change in size is not given patentable weight In re Rose, 105 USQP 237 (CCPA 1955).  As a result, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Moyer such that the data elements loaded into the destination register are 64-bit data elements.
Claims 12 and 19 are rejected for similar reasons as claim 5.

Response to Arguments
On page 9 of applicant’s response, applicant states that double-patenting rejections will be addressed upon indication of allowability.
The examiner first notes that the double-patenting rejection based on U.S. Patent Application 14/984,148 has been withdrawn due to its abandonment.  However, for the remaining double-patenting rejections, the examiner asserts that a complete response includes either filing of a terminal disclaimer or arguing why the conflicting claims are patentably distinct.  See MPEP 804.  As neither have been provided, the rejections are respectfully maintained.

On page 9 of applicant’s response, applicant argues that the prior art has not taught a mask register addressable by a software programmer, wherein if an indicator of the mask indicates an element is to be loaded, that element is loaded.
The examiner respectfully disagrees.  See paragraphs [0047]-[0048] of Sprangle.  The vgatherd instruction, which a programmer may insert into a program, includes a mask field.  The mask is a 16-bit register, where each bit indicates whether a corresponding element is to be 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/David J. Huisman/Primary Examiner, Art Unit 2183